          Case 1:21-cr-00274-AKH Document 16 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                        ORDER
             - v. -             :
                                :                       21 Cr. 274 (AKH)
 DANGELO DAVIS,                 :
                                :
         Defendant.             :
                                :
                                :
 ------------------------------ x
 -

               WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before United States Magistrate Judge Gabriel W. Gorenstein on August 6, 2021;

               WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court;

                WHEREAS, a copy of the plea agreement between the defendant and the

Government was transmitted to the District Court; and

               WHEREAS, upon review of that transcript, plea agreement, and the record in this

case, this Court has determined that the defendant entered the guilty plea knowingly and

voluntarily and that there was a factual basis for the guilty plea;

               IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


SO ORDERED:

Dated:         New York, New York
                 August 10
               ______________, 2021


                                                 /s/ Alvin K. Hellerstein
                                               _____________________________________
                                               THE HONORABLE ALVIN K. HELLERSTEIN
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
